Order entered November 8, 2013




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-13-01235-CR
                                         No. 05-13-01237-CR

                                     JOHN CLOUD, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F93-61603-N, F93-61604-N

                                               ORDER
        The Court ORDERS the Dallas County District Clerk to file, within FIFTEEN DAYS of

the date of this order, the clerk’s record containing the documents related to appellant’s motion

for post-conviction DNA testing, including the trial court’s order denying the motion and the

trial court’s certification of appellant’s right to appeal.

        The Court DENIES appellant’s October 28, 2013 motion to reconsider this Court’s order

of October 16, 2013.

        The Court DENIES appellant’s November 6, 2013 motion to withdraw the record.

Pursuant to the Court’s local rule no. 4.1, criminal records may not be checked out by the parties.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Fred Tinsley, Presiding Judge, 195th Judicial District Court; Gary Fitzsimmons,

Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal Records

Division; and the Dallas County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to John Cloud,

TDCJ No. 749521, Powledge Unit, 1400 F.M. 3452, Palestine, Texas 75803.


                                                    /s/       DAVID EVANS
                                                              JUSTICE